STATE OF LOUISIANA


                               COURT OF APPEAL


                                  FIRST CIRCUIT




                                 NO. 2021 CA 0825



          WILLIE LATHAN AND LATHAN CONSTRUCTION, LLC


                                       VERSUS


             CITY OF GONZALES THROUGH MAYOR BARNEY
                                   ARCENEAUX


                                                Judgment Rendered:
                                                                     FEB 2 5 2022
    C

                                  On Appeal from the
                               23rd Judicial District Court
U
                           In and for the Parish of Ascension
                                   State of Louisiana
                                Trial Court No. 130554


                       Honorable Jason Verdigets, Judge Presiding




    Brian G. Smith                              Attorneys for Plaintiffs -Appellants,
    Anselm N. Nwokorie                          Willie Lathan and Lathan
    Farmerville, LA                             Construction, LLC




    Matthew I. Percy                            Attorneys for Defendant -Appellee,
    Jamie I. Schutte                            City of Gonzales through Mayor
    Anna Q. Skias                               Barney Arceneaux
    Gonzales, LA




               BEFORE: WHIPPLE, C. J., PENZATO, AND HESTER, JJ.
HESTER, J.


         Plaintiffs, Willie Lathan and Lathan Construction, LLC, appeal the trial


court' s judgment in favor of defendant, the City of Gonzales,                 which denied a


temporary       restraining      order,    preliminary     injunction,   mandamus    relief,   and




declaratory judgment in connection with a public bid for a public works project. For

the reasons that follow, we affirm.


                       FACTUAL AND PROCEDURAL HISTORY


         Pursuant to the Louisiana Public Bid Law, La. R.S. 38: 2211, et seq., the City

of Gonzales ( the " City")       publicly advertised the Silverleaf Demolition Project ( the

 Project"), which advertisement indicated that bids would be accepted on December


10, 2020.       The Project involved, in part, the removal of all structures,             public




facilities, and utility infrastructure above and below ground and required that the

work be performed by a contractor properly licensed and certified to perform the

required tasks.      A bid packet was timely submitted by Lathan Construction, LLC

through Mr. Lathan.            Included in Lathan Construction, LLC' s bid packet was


documentation from the Louisiana State Licensing Board for Contractors certifying

that " Lathan Construction LLC" was duly licensed (License No. 60469) and entitled

to practice in the classifications of rigging, house moving, wrecking, and dismantling

through December 18, 2021.                The Uniform Public Works Bid Form' ( the " Bid


Form") submitted with Lathan Construction, LLC' s bid packet identified the name


of bidder as " Willie Lathan,"            the name of the authorized signatory of bidder as

 Willie Lathan,"      and the title of the authorized signatory as "     owner."   The Bid Form


was signed by "       Willie Lathan."         Lathan Construction, LLC is not mentioned or




          Pursuant to La. R. S. 38: 2212( B)( 2), "[
                                             a] ny public entity advertising for public work shall
use only the Louisiana Uniform Bid Form as promulgated in accordance with the Administrative
Procedure Act by the division of administration, office of facility planning and control." The
Louisiana Uniform Bid Form is published in the Louisiana Administrative Code, Title 34, Part III,
Chapter 3.    We note that the legislature has subsequently amended La. R.S. 38: 2212( B)( 2);
however, that amendment is not at issue in this appeal. See 2021 La. Act 205, § 1 ( eff. Aug. 1,
2021).


                                                       2
identified anywhere on the Bid Form itself.                The bid packet also contained a


document identifying the bidder as a limited liability company with a company name
of "   Lathan Construction LLC."           This document listed " Willie Lathan" as the


signatory.       Additionally, a resolution authorizing Mr. Lathan' s signature on behalf

of Lathan Construction, LLC was included in the bid packet.


          Jacqueline Bowmen, the chief engineer for the City who was responsible for

administering public bid documents and the opening process, notified Mr. Lathan

that the bid he submitted was potentially the low bid, and a special meeting was

called by the city council to award the contract. However, this meeting was canceled

due to the additional legal review of the documents submitted,'                  which    review



indicated that Mr. Lathan' s bid was nonresponsive. The next two lowest bids were


also determined to be nonresponsive, and the contract was ultimately awarded to the

fourth lowest bidder.


         Thereafter,     Mr.   Lathan    and      Lathan   Construction,      LLC (   sometimes




collectively referred to as "     plaintiffs")    filed a Petition for Temporary Restraining

Order,        Preliminary Injunction,    Permanent      Injunction,    Mandamus       Relief and


Declaratory Judgment (         the " Petition")   on January 20,      2021.   According to the

Petition, Mr. Lathan, acting on behalf of Lathan Construction, LLC, submitted the

lowest bid on the Project, which the City acknowledged. However, the City later

advised that they would not be awarding the Project to Mr. Lathan.                The Petition


alleged that the City was obligated to award the contract to Lathan Construction,

LLC, which was the lowest responsive and responsible bidder pursuant to La. R.S.


38: 2212.


         Plaintiffs claimed entitlement to injunctive relief, including a temporary

restraining order and a preliminary injunction, pursuant to La. Code Civ. P. art. 3601,


          2
         According to Ms. Bowmen' s testimony, she received three different legal protests from
other bidders on the Project and referred the protests and bids to the City' s attorney for legal
review.




                                                   91
et seq.,   alleging that irreparable injury, loss, and damage would result if the City was

allowed to proceed with awarding the contract to the next lowest bidder. Permanent

injunctive relief was requested, prohibiting the City from rejecting plaintiffs' bid for

the Project, and mandamus relief was requested because, as alleged, the law afforded


no relief to plaintiffs by ordinary means.                  Additionally,      plaintiffs    requested   a




declaration that the City violated the Louisiana Public Bid Law, La. R.S. 38: 2211,

et seq., as well as the bid documents.


       The trial court issued a temporary restraining order on January 22, 2021.                       On


February 2,       2021,   the trial court held the hearing on plaintiffs'                    preliminary


injunction,      during which time the trial court heard the parties'                    arguments,    the



testimony of Mr.          Lathan and Ms. Bowmen,               and    received        evidence.   At the


conclusion of the hearing, the trial court denied plaintiffs' Petition, and signed a

judgment in conformity with its ruling on March 2, 2021. Plaintiffs timely appealed

and assign as error the trial court' s denial of their request for a temporary restraining

order, a preliminary injunction, mandamus relief, and a declaratory judgment.

                                    LAW AND ANALYSIS


       The Louisiana Public Bid Law is a prohibitory law founded on public policy.

Hamp' s Construction, L.L.C. v. City of New Orleans, 2005- 0489 ( La. 2/ 22/ 06),

924 So. 2d 104, 107. Louisiana Revised Statutes 38: 2212( A)( 1)( a) mandates that all


public work exceeding the defined contract limit as set forth in La.                                  R.S.


3 8: 2212( C)(   1) 3 be advertised and let by contract to the "             lowest responsible and


responsive bidder."'




       3 Louisiana Revised Statutes 38: 2212( C)( 1) was amended to increase the contract limit
from $150, 000 to $ 250, 000. See 2020 La. Act 111, §       1 ( eff. July 1, 2020).
       4 As defined in La. R.S. 38: 2211( A)( 13), "   public work" refers to the erection, construction,

alteration, improvement, or repair of any public facility or immovable property owned, used, or
leased by a public entity. " Public entity" means and includes any political subdivision of the state,
including but not limited to any political subdivision as defined in Article VI Section 44 of the
Constitution of Louisiana. La. R. S. 38: 2211( A)( 12). There is no dispute that the City is a public

entity and that the Project was a public work project.

                                                   M
        The Louisiana Public Bid Law serves the dual purposes of eliminating fraud

and favoritism and securing free and unrestricted competition among bidders,

thereby avoiding undue or excessive costs. Apolinar v. Professional Construction

Services, 95- 0746 ( La. 11/ 27/ 95), 663 So. 2d 17, 18- 19.   A political entity has no

authority to take any action which is inconsistent with the Louisiana Public Bid Law.

Hamp' s, 924 So.2d at 107. Louisiana Revised Statutes 38: 2212( B)( 1) provides that

the requirements and provisions of Section 2212 and those stated in the bidding

documents shall not be waived by any public entity.     The Louisiana Supreme Court


has recognized that the Louisiana Public Bid Law severely curtails the discretion of

the public entity, thereby ensuring a level playing field for all bidders and a fair and

equitable means by which competing bids might be evaluated to determine the

lowest responsible and responsive bidder. LeBlanc Marine, L.L.C. v. Division of

Administration,       Office   of Facility Planning &      Control,    2019- 0053 ( La.


10/ 22/ 19), 286 So. 3d 391, 396.    One bidder cannot be provided an advantage over


another bidder due to a waiver. Gilchrist Construction Co., LLC v. East Feliciana


Parish Police Jury, 2012- 1307 ( La. App. 1st Cir. 7/ 11/ 13), 122 So. 3d 35, 39 ( citing

Hamp' s, 924 So. 2d at 110).

        While Title 38 of the Revised Statutes contains the Public Bid Law, the


Louisiana Contractors Licensing Law, La.        R.S. 37: 2150, et seq.,   also   contains




requirements governing the bidding of public projects.    Merrick, L.L.C. v. Airport


Authority for Airport Dist. No. 1 of Calcasieu Parish, 2019- 185 ( La. App. 3d Cir.

11/ 6/ 19),   283 So. 3d 596, 603.    See Executone of Central Louisiana, Inc.         v.




Hospital Service District No. 1 of Tangipahoa Parrish, 99- 2819 ( La. App. 1 st Cir.

5/ 11/ 01), 798 So. 2d 987, 993, writ denied, 2001- 1737 ( La. 9/ 28/ 01), 798 So. 2d 116


  Public contracts may be subject to various statutes found in Titles 37 and 38.");

La. Att' y Gen. Op. No. 04- 0030 (Mar. 12, 2004) (" Public works contracts   are subject


to the contractor licensing requirements of LSA R.S. 37: 2150- 2163.").      According


                                            5
to the regulations promulgated in accordance with the Louisiana Contractor' s

Licensing Law, "[ a] person licensed or registered by the board shall bid, contract,

and perform work in the name as it appears on the current license or registration and

the official records of the Licensing Board for Contractors." La. Admin. Code, Title

46, Part XXIX, § 133 (   Formerly §    109).         Moreover, the work on the Project was


required to be performed by a properly licensed contractor.

      In this case, the applicable license was issued by the Licensing Board for
Contractors to " Lathan Construction LLC."               However, the name of bidder as


indicated on the mandatory Bid Form was "             Willie Lathan."   Lathan Construction,


LLC is not mentioned or identified anywhere on the Bid Form. Plaintiffs argue that


it is of no consequence that the Bid Form was submitted under the name of "Willie

Lathan" instead of " Lathan Construction, LLC" because Mr. Lathan is the sole



owner of Lathan Construction, LLC and had the authority to sign and submit the bid.

      In support, plaintiffs rely on this court' s decision in Core Construction

Services, L.L.C. v. Division of Administration, Department of Facility Planning

  Control, 2019- 0857, 2019- 0858 ( La. App. 1st Cir. 8/ 5/ 20),        310 So. 3d 569, writs


denied, 2020- 01088 ( La. 11/ 24/ 20), 305 So. 3d 103, 2020- 01079 ( La. 11/ 24/ 20), 305


So. 3d 105.   Part of the issue in Core was whether one of the bids submitted was


nonresponsive because it failed to comply with the prohibitory law set forth in the

regulations promulgated in accordance with the Louisiana Contractor' s Licensing

Law and the name of the entity submitting the bid as stated on the bid form was

inconsistent with the certification of authority.       Id. at 576.


      In Core, the bid form identified the bidder as " Woodward Design + Build,


LLC, a Louisiana Limited Liability Company." However, the license issued by the

Licensing Board for Contractors was in the name of "Woodward Design +                 Build,


LLC." This court held that there was no violation of La. Admin. Code, Title 46, Part


XXIX, § 133,   finding that there is no difference between " limited liability company"


                                               rol
or "   LLC" under La. R.S. 12: 1306( A)( 1)(     a),   and both were permissible names for


limited liability companies. In dicta, this court additionally stated that "[ e] ven   if we


were to find that there is a distinction ... Woodward submitted written evidence of


authority of the person signing the bid," which authority indicated that it was

submitted on behalf of "Woodward Design + Build, LLC" and under the authority

of a    vote   of "   Woodward Design +      Build, LLC,     a Louisiana Limited Liability

Company." Core, 310 So. 3d at 576- 77.

         Here, the Bid Form was submitted in the name of an individual, Mr. Lathan.


Mr. Lathan is not the "     person licensed or registered by the board [ who] shall bid,

contract, and perform work,"      as Mr. Lathan' s name does not appear on the current


license or registration and the official records of the Licensing Board for

Contractors.      La. Admin. Code, Title 46, Part XXIX, §            133.   Rather, Lathan


Construction, LLC, a separate juridical person, is the person so licensed by the

Licensing Board for Contractors and the only person permitted to be identified as

the bidder on the Bid Form.


         Plaintiffs contend that "[   d] enying a bidder a contract because of the mere use

of the owner' s name on the bid form instead of the company' s name when both

names appear on all of the other submitted documents does not serve the purpose of


the Public Bid Law,"       and further conclude that they have "    established evidence of




authority of the person signing the bid," referring to La. R.S. 38: 2122( B)( 5).   While


plaintiffs have ostensibly established that Willie Lathan is authorized to sign a bid

on behalf of Lathan Construction, LLC, such is not determinative of the issue


presented, to wit: whether plaintiffs violated a prohibitory law by submitting a bid

in a name other than the name found in the official records of the Licensing Board

for Contractors and, if so, whether the City had any authority to ignore the violation.

         We find that plaintiffs violated the applicable law in submitting a bid in the

name of "Willie Lathan," which is a name other than the name found in the official



                                                7
records   of     the   Licensing   Board   for   Contractors,   rendering   plaintiffs'   bid


nonresponsive.         See Merrick, 283 So. 3d at 603- 04.       Acknowledging that the

Louisiana Public Bid Law severely curtails the discretion of the City, LeBlanc

Marine, 286 So. 3d at 396, the City had no authority to take any action which was
inconsistent with the Public Bid Law. Hamp' s, 924 So. 2d at 107. Therefore, we


find no error in the trial court' s denial of plaintiffs' request for a temporary

restraining order,      a preliminary injunction, mandamus relief, and a declaratory

judgment, as plaintiffs bid was nonresponsive.

                                     CONCLUSION


      Based on the above and foregoing, we affirm the March 2, 2021 judgment of

the trial court in favor of the City of Gonzales, denying the temporary restraining

order, preliminary injunction, mandamus relief, and declaratory judgment requested

by plaintiffs,    Willie Lathan and Lathan Construction, LLC.           All costs of this


proceeding are assessed to plaintiffs, Willie Lathan and Lathan Construction, LLC.

      AFFIRMED.